200 F.2d 197
James C. GIBBS, Appellant,v.UNITED STATES of America, Appellee.
No. 13057.
United States Court of Appeals Ninth Circuit.
December 9, 1952.

Appeal from the United States District Court, Northern District of California, Southern Division; Louis E. Goodman, Judge.
See also 94 F.Supp. 586.
Belli, Ashe & Pinney, San Francisco, Cal., for appellant.
Holmes Baldridge, Asst. Atty. Gen., Chauncey F. Tramutolo, U. S. Atty., San Francisco, Cal., Leavenworth Colby, Sp. Asst. to Atty. Gen., Keith R. Ferguson, Sp. Asst. to Atty. Gen. of California and C. Elmer Collett, Asst. U. S. Atty., San Franciso, Cal., for appellee.
Before DENMAN, Chief Judge, and ORR and POPE, Circuit Judges.
PER CURIAM.


1
The decree appealed from is affirmed and the libel dismissed without cost to either party.